                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION
                            Civil Action No.: 5:19-CV-446-FL

 BRENDA REED,                                      )
                                                   )
               Plaintiff,                          )
                                                   )
     v.                                            )
                                                   )
 JOHN HIESTER CHEVROLET OF                         )
 LILLINGTON, LLC,                                  )
                                                   )
               Defendant.                          )
                                                   )

                                               ORDER

           THIS MATTER IS BEFORE THE COURT on “Plaintiff’s Motion to Stay All

Proceedings and Reset the Remaining Discovery Deadlines” filed on June 24, 2020. Having

carefully considered the Motion and the record, and noting consent of the parties, the undersigned

will grant the motion.

          IT IS, THEREFORE, ORDERED that “Plaintiff’s Motion to Stay All Proceedings and

Reset the Remaining Discovery Deadlines” is GRANTED.                This action is STAYED until

September 24, 2020.         All remaining deadlines set in this matter’s Case Management Order are

extended for a period of three months.



SO ORDERED

          6/26/20
Date:________________________________


____________________________________
Judge Presiding




            Case 5:19-cv-00446-FL Document 25 Filed 06/26/20 Page 1 of 1
